Citation Nr: 9917984	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  90-52 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

 
THE ISSUES


Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for heart 
disease.

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for heart disease.

Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for 
sinusitis.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
sinusitis.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

A May 1959 RO rating decision denied service connection for 
sinusitis.  The veteran was notified of this determination 
and he did not appeal.

In March 1973, the Board of Veterans' Appeals (Board) denied 
secondary service connection for heart disease.  RO rating 
decisions after March 1973 denied secondary service 
connection for heart disease, and the last RO rating decision 
denying secondary service connection for heart disease prior 
to the determination that initiated this appeal was in 
September 1988.  The veteran was notified of the September 
1988 determination and he submitted a notice of disagreement.  
The RO sent him a statement of the case, but he did not 
perfect the appeal by submitting a substantive appeal.  
Hence, the September 1988 RO rating decision, denying 
secondary service connection for heart disease, is final.

In 1990, the veteran requested reopening of the claims for 
secondary service connection for heart disease and sinusitis, 
and requested other VA benefits.  This appeal is from August 
1990 and later RO decisions that determined there was no new 
and material evidence to reopen the claims for secondary 
service connection for heart disease, sinusitis, and muscular 
atrophy, denied service connection for a right shoulder 
disability, denied an increased rating for bronchial asthma 
with COPD (chronic obstructive pulmonary disease) (rated 
60 percent), and denied a total rating for compensation 
purposes based on individual unemployability.

In April 1994, the Board determined that there was no new and 
material evidence to reopen the claims for secondary service 
connection for heart disease, sinusitis, and muscular 
atrophy; and that the preponderance of the evidence was 
against the claims for service connection for a right 
shoulder disability, an increased rating for the respiratory 
disorder, and a total rating for compensation purposes based 
on individual unemployability.  The veteran then appealed the 
April 1994 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).

A September 1996 decision of the Court vacated and remanded 
for further development and readjudication the issues of 
entitlement to secondary service connection for heart disease 
and sinusitis, and a total rating for compensation purposes 
based on individual unemployability.  The VA Secretary, 
appellee, conceded that these issues required additional 
development and readjudication.  The Court affirmed the 
Board's April 1994 decision as to the issues regarding 
reopening of a claim for muscular atrophy, the denial of 
service connection for a right shoulder disability, and the 
denial of an increased rating for bronchial asthma with COPD.  
In October 1996, the Court entered judgment on its September 
1996 decision and the case was thereafter remanded to the 
Board.

Since the Court affirmed the Board's April 1994 decision 
regarding the issues of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
muscular atrophy, the denial of service connection for a 
right shoulder disability, and the denial of an increased 
rating for the respiratory disorder, these matters are no 
longer subjects for appellate consideration in this appeal.

In December 1996, the Board asked the representative whether 
they wanted to submit additional argument.  Written argument, 
dated in February 1997, was submitted by the representative.

In March 1997, the Board remanded the case to the RO for 
additional development.  At a hearing in May 1998, the 
veteran testified to the effect that he never claimed that he 
had heart disease and sinusitis due to his service-connected 
respiratory disorder, but that he had heart disease due to 
allergy shots given to him by the VA in 1963 and that he has 
had sinus infections since then.  A July 1998 RO rating 
decision denied entitlement to benefits under 38 U.S.C.A. 
§ 1151 for heart disease and sinusitis and the veteran 
appealed.  The case was returned to the Board in 1999.  The 
Board has classified the issues as shown on the first page of 
this remand.


REMAND

A report of telephone contact between the veteran and a 
representative of the Board in May 1999 shows that the 
veteran requested a hearing at the RO in Cleveland, Ohio.  In 
a letter dated in June 1999, the Board notified the veteran 
that he could not have a hearing at the Cleveland RO because 
that office did not have jurisdiction over his case.  In 
correspondence received in June 1999, the veteran notified 
the Board that he had moved to Ohio and he requested the 
transfer of his case to the Cleveland RO.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folders should 
be transferred to the Cleveland RO.

2.  After the above action, the veteran 
should be scheduled for a hearing.

3.  After the above development, the RO 
should review the veteran's claims.  If 
action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










